Citation Nr: 0616437	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from June 1977 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2003 by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 19, 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  At the hearing, the appellant 
asserted a claim of entitlement to a total disability 
evaluation based on individual unemployability due to her 
service-connected disability of the lumbosacral spine.  That 
claim, which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.

For the reasons stated below in the Remand section, the Board 
has found that the evidence of record in this case has raised 
an inferred issue of entitlement to expansion of the grant of 
service connection for lumbosacral strain to include 
arthritis (degenerative joint disease) of the lumbosacral 
spine and intervertebral disc syndrome (that is, disc 
pathology) of the lumbosacral spine and that medical 
examinations and opinions are necessary under the provisions 
of 38 C.F.R. § 3.159(c)(4) (2005) to decide that inferred 
claim and the current appeal.  

VA medical records recently added to the records assembled 
for appellate review at the appellant's request reflect that 
she underwent anterior cervical decompression and fusion 
(ACDF) in September 2005.  If the appellant is seeking 
service connection for a cervical spine disability, she 
should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The appellant and her representative have argued that she is 
entitled to an increased evaluation for lumbosacral strain 
due the claimed severity of her overall disability of the 
lumbosacral spine and the paravertebral muscles of the 
lumbosacral spine region.  Service connection is only in 
effect for lumbosacral muscle strain, but VA diagnostic 
studies have also shown abnormality/disease of the 
appellant's lumbosacral spine for which service connection is 
not in effect.  For example, while VA X-rays of the 
appellant's lumbosacral spine in February 1999 were read by a 
VA fee-basis radiologist as normal and VA X-rays of her 
lumbosacral spine in May 2002 and in April 2003 were read by 
VA staff radiologists as normal, a VA staff radiologist 
reported that an MRI of the appellant's lumbar spine in 
February 2004 showed mild spondylosis from L3-4 through L5-S1 
and a mild posterior disc bulge at L4-5 and the same VA staff 
radiologist reported that an MRI of the appellant's lumbar 
spine in May 2005 showed degenerative changes at the L4-5 
level including mild diffuse disc bulging with a left 
paracentral annular tear.  "Spondylosis" has two meanings: 
first, ankylosis [immobility and consolidation] of a 
vertebral joint; and, second, as a general term for 
degenerative changes due to osteoarthritis.  See Dorland's 
Illustrated Medical Dictionary 1564 (Dorland's) (28th ed., 
1994).  "Annular" means shaped like a ring.  The "anulus 
fibrosus disci intervertebralis" is the fibrous ring of the 
intervertebral disc.  See Dorland's at 87, 102.

On this record, the Board finds that an examination of the 
veteran's spine and a medical opinion on the question of 
whether she has arthritis and/or intervertebral disc syndrome 
of the lumbosacral spine which is/are a progression of her 
service-connected lumbosacral strain is necessary to decide 
the inferred issue of entitlement to expansion of the grant 
of service connection for lumbosacral spine to include 
disorder/disease of the lumbosacral spine other than strain, 
and this case will be remanded for that purpose.  See 
38 C.F.R. § 3.159(c)(4) (2005).

The Board points out to the veteran that VA regulations 
provide that, when a claimant, without good cause, fails to 
report for a necessary examination, a claim for an increased 
disability evaluation shall be denied.  See 38 C.F.R. § 3.655 
(2005).

Accordingly, the case is REMANDED to the AMC for the 
following:

1. The AMC should arrange for the 
appellant to undergo an examination by a 
physician with appropriate training and 
expertise to evaluate a back disability.  
It is imperative that the examiner review 
the pertinent medical records and other 
documents in the appellant's claims file.  
The examiner should determine the nature 
and extent of any current disability of 
the appellant's lumbosacral spine after 
reviewing the results of any indicated 
diagnostic studies which he/she ordered 
and performing a clinical examination of 
the appellant.  The examiner should state 
an opinion as to the following question:  

*	Is any diagnosed degenerative joint 
disease or degenerative disc disease 
of the lumbosacral spine a 
progression of her service-connected 
lumbosacral strain or otherwise 
etiologically related to the 
lumbosacral strain?

2.  After receipt of the report of the 
examination and the medical opinion of 
the physician who conducted such 
examination, the AMC should adjudicate 
the inextricably intertwined issue of 
entitlement to expansion of the grant of 
service connection for lumbosacral strain 
to include degenerative joint disease 
(arthritis) of the lumbosacral spine and 
degenerative disc disease of the 
lumbosacral spine and re-adjudicate the 
remanded claim on appeal for an 
evaluation in excess of 20 percent for 
lumbosacral spine disability based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


